--------------------------------------------------------------------------------

Exhibit 10.4
 
 
DIRECTORS SERVICE AGREEMENT.


B E T W E E N:


FRODE BOTNEVIK.
of the City of Oslo
in Norway
(hereinafter referred to as the “Director”)
 
and
 
ENHANCE SKIN PRODUCTS INC.
a corporation incorporated pursuant to the
laws of the State of Nevada
 
(hereinafter referred to as the “Corporation”)
 
WHEREAS the Director has served as an independent Director of the Corporation
since August 18, 2008;
 
AND WHEREAS Corporation and Vis Vires Group Inc. are parties to a Convertible
Promissory Note dated June 19, 2015 (“The Vis Vires Promissory Note”) and a
Securities Purchase Agreement dated June 19, 2015 (“The Vis Vires Securities
Purchase Agreement”);
 
AND WHEREAS the parties hereto wish to enter into a Directors Service Agreement
with effect from August 1, 2015 (“Effective date”);
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:
 
 
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1
ENGAGEMENT AND SERVICES
 
1.00     Duties:
 
1.01     Director will participate in all meetings of the Board of Directors of
the Corporation and all meetings of any Committees or Sub-Committees to which
Director is appointed and in addition will attend all General Meetings of the
Corporation. If Director is unable to attend any meeting Director is requested
to send apologies for absence.
 
1.02     In addition to Director’s duties under Clause 1.01 above Director may
also be asked to attend other functions, meetings or events relating to the
Corporation from time to time and, subject to your availability, may from time
to time be consulted by the Chairman, CEO or other directors on matters to which
Director’s experience, knowledge or skills are of relevance.  The services
provided by the Director under Clause 1.01 and 1.02 are hereinafter referred to
as the “Services”.
 
1.03     Director will undertake his duties to the best of his skill and ability
and will discharge his responsibilities as a director of the Corporation in good
faith in the interests of the Corporation, and in compliance with the statutory
duties of a director.
 
1.04    Director will devote such time and attention as is necessary for the
proper discharge of his responsibilities as a director and the effective
performance of his duties but subject thereto will not be expected to devote
more than twenty-five (25) hours in any period of three (3) months to his
functions as a non-executive director.


ARTICLE 2
REMUNERATION OF CONSULTANT
 
2.01     Remuneration:
 
 
(a)
For purposes of this Agreement:

 
 
(1)
Transaction Monies means all monies received, and the total amount of any other
readily realizable cash equivalents or other assets received, by the Corporation
or any of its affiliates from third parties, in respect of any debt financing,
equity financing, sale of assets or royalty interest, licensing fees or any
other similar funding method including in consequence of any merger or sale of
all or part of the Corporation’s business.

 
 
(2)
Threshhold Funding means the receipt of Transactions Monies in aggregate of at
least million United States dollars (US$1,000,000).

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(b) Subject to the provisions and conditions set out in this Section 2.01, the
Corporation shall pay the Director a quarterly retainer of two thousand five
hundred United States dollars (US$2,500) for up to twenty-five hours of Services
per quarter, plus one hundred United States dollars ($100) per hour of Services
provided in excess of twenty-five (25) hours per quarter for any special
services specifically requested by Board.  Director will provide an itemized
statement of Services provided and time expended for any quarter Director claims
fees in excess of twenty-five (25) hours per quarter.
 
(c) Prior to receipt of Threshhold Funding, payments required to be made under
this Section 2.01 shall be made as follows:
 
 
(1)
For the period August 1, 2015 to October 31, 2015 the Corporation shall pay the
Director the sum of two thousand five hundred United States dollars (US$2500) to
be satisfied seventy percent (70%) in common shares of Corporation at the lower
of $0.00406 or the Conversion Price (as defined by The Vis Vires Promissory
Note) at which The Vis Vires Promissory Note converts and thirty percent (30%)
in cash, all such payments to be made within 30 days of the receipt of
Threshhold Funding.

 
 
(2)
For the period November 1, 2015 to January 31, 2016 the Corporation shall pay
the Director for the value Services provided in that period to be satisfied
seventy percent (70%) in common shares of Corporation at the lower of $0.00406
or the Conversion Price (as defined by The Vis Vires Promissory Note) at which
The Vis Vires Promissory Note converts and thirty percent (30%) in cash, all
such payments to be made within 30 days of the receipt of Threshhold Funding.

 
 
(3)
For the period from February 1, 2016 the Corporation shall pay the Director for
the value of Services provided in that period to be satisfied 70% in common
shares of Corporation at the weighted average price of the new shares issued to
non-related third parties after the Effective date (excluding shares issued
under The Vis Vires Promissory Note) and 30% in cash, all such payments to be
made within 30 days of the receipt of Threshhold Funding.

 
The Corporation’s obligation to make payments under this Section 2.01(c) is
contingent upon the Corporation receiving Threshhold Funding by November 20,
2016.
 
(d) Notwithstanding any other provision of this Section 2.01, once the
Corporation has received Threshhold Funding all amounts due to the Director for
Services provided from that date forward shall be payable in cash and shall be
paid within five (5) business days of receipt of invoice from Director.
 
2.02     Expenses:  The Director shall be entitled to reimbursement for all
travelling, entertainment and other expenses incurred by the Director on behalf
of the Corporation in the course of the provision of services, upon production
of appropriate receipts and invoices, forthwith after review and approval.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
2.03     Stock Option:  At the sole discretion of the Board, the Director may be
granted options to purchase common shares in the capital of the Corporation in
accordance with any Incentive Stock Option Plan, and the current practice of the
Corporation with respect to specific terms.
 
2.04     Review. The Director’s base compensation will be reviewed by the Board
on an annual basis, and may, in the sole discretion of the Board, be increased.


ARTICLE 3
BENEFITS
 
3.01     Indemnity: Subject to limitations imposed by law, the Corporation shall
indemnify and hold harmless the Director to the fullest extent permitted by law
from and against any and all claims, damages, expenses (including reasonable
attorneys’ fees), judgments, penalties, fines, settlements, and all other
liabilities incurred or paid by them in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Director was or is a party or is threatened to be
made a party by reason of the fact that the Director is or was a Director of the
Corporation, or by reason of anything done or not done by the Director in any
such capacity or capacities, provided that the Director acted in good faith, in
a manner that was not grossly negligent or constituted willful misconduct and in
a manner the Director reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe such conduct was unlawful.  The
Corporation also shall pay any and all expenses (including reasonable attorney’s
fees) incurred by the Director as a result of being called as a witness in
connection with any matter involving the Corporation and/or any of its officers
or directors.  The provisions of this Section 3.01 shall survive the termination
or expiration of this Agreement.
 
 ARTICLE 4
TERMINATION OF AGREEMENT
 
4.01     Termination by Director or Corporation: The Director may terminate his
engagement pursuant to this agreement by giving at least six (6) month’s advance
notice in writing to the Corporation. The Corporation may terminate this
agreement by giving the Director at least six (6) month’s advance notice in
writing.
 
4.02     Termination by Corporation:  Upon any termination of this Agreement,
other than termination by the Director under Article 4.01, including as a result
of any proposed or actual bankruptcy or insolvency of the Corporation, the
Corporation shall pay the Director all accrued compensation as set out in
Article 2.  Upon termination, all of the Director’s entitlement to purchase
common shares under existing stock options will immediately vest.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5
TERM
 
5.01     Term: The initial term of this Agreement shall continue for a period of
3 years unless terminated in accordance with the provisions of this
Agreement.  At the end of the initial term, this Agreement shall renew for
successive one (1) year terms, subject to earlier termination in accordance with
the terms of this Agreement, unless the Corporation or the Director delivers
written notice to the other at least six (6) months prior to the expiration date
of the then current term.
 
ARTICLE 6
MISCELLANEOUS PROVISION
 
6.01     Amendment and Waiver:  No amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the parties from any
provision of this Agreement is effective unless it is in writing and signed by
the parties and then the amendment, modification, waiver or consent is effective
only in the specific instance and for the specific purpose for which it is
given.
 
6.02     Further Assurances:  The Director and the Corporation shall do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered such further acts and documents as shall be reasonably required to
accomplish the intention of this Agreement.
 
6.03     Applicable Law and Jurisdiction:  This Agreement and all of the rights
and obligations arising herefrom shall be interpreted and applied in accordance
with the laws of the State of Nevada and the courts of Nevada shall have
exclusive jurisdiction to determine all disputes relating to the Agreement and
all of the rights and obligations created hereby.  The Director and the
Corporation hereby irrevocably attorn to the jurisdiction of the courts of
Nevada.
 
6.04     Prohibitive Provisions:  In the event that any provision or any part of
any provision is deemed to be invalid by reason of the operation of any law or
by reason of the interpretation placed thereon by a court, this Agreement shall
be construed as not containing such provision or part of such provisions and the
invalidity of such provision or such part shall not affect the validity of any
other provision or the remainder of such provision hereof.  All other provisions
hereof which are otherwise lawful and valid shall remain in full force and
effect.
 
6.05     Notice Provisions:
 
(a)
Except as otherwise expressly provided herein, all notices shall be in writing
and either delivered personally or by registered or certified mail, telex,
telegram cable or telecopier.

 
 (b)
Any notice that is delivered personally shall be effective when delivered and
any notice which is delivered by telex, telecopier, cable or telegram shall be
effective on the business day following the day of sending.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(c)
Any notice given by telex, telecopier, cable or telegram shall immediately be
confirmed by registered or certified mail.

 
6.06 Entire Agreement:  This agreement supersedes all prior agreements, oral or
written, between the parties hereto with respect to the subject-matter
hereof.  This agreement contains the final and entire understanding and
agreement between the parties hereto with respect to the subject-matter hereof,
and they shall not be bound by any terms, conditions, statements, covenants,
representations, or warranties, oral or written, not herein contained with
respect to the subject-matter hereof.
 
6.07     Independent Legal Advice:  The Director acknowledges that he has read
and understands this agreement, and acknowledges that he has had the opportunity
to obtain independent legal advice with respect to it.
 
6.08     Binding Effect:  This Agreement and all of its provisions shall enure
to the benefit of and be binding upon the parties, the successors and assigns of
the Corporation and to the heirs, executors and administrators of the Director.
 
IN WITNESS WHEREOF the parties here have caused this Agreement to be executed
and delivered as of the date first written above.
 
 
 

ENHANCE SKIN PRODUCTS  INC.       FRODE BOTNEVIK                                
 
   
 
 
Donald Nicholson
   
 
 
Chief Executive
   
 
 

 
 
 
 
 
 
 
 
 
 
 
- 6 - 

--------------------------------------------------------------------------------